DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electrode members" (occurs two times) in lines 4-5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the electrode members” refer to “a first electrode member” or “a second electrode member” or both.
	Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 10.
Claim 15 recites the limitation "the electrode members" (occurs two times) in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the electrode members” refer to “a first electrode member” or “a second electrode member” or both.
Claim 17 recites the limitation "the electrode members" (occurs two times) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the electrode members” refer to “a first electrode member” or “a second electrode member” or both.
Claim 18 recites the limitation "the electrode members" (occurs two times) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the electrode members” refer to “a first electrode member” or “a second electrode member” or both.
	Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 10.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 10-12, 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gumbercht (US 2016/0153105 A1).
As to claim 1, Gumbercht discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a nanopore or nanochannel structure (Fig 1-Fig 3);
forming a nanoelectrode (10, 12) having an electrode gap exposed with the nanopore or nanochannel (Fig 1-Fig 3);
plating at least portions of the nanoelectrode (10, 12) with a plating material (22) to reduce a size of the electrode gap (Fig 1, paragraph 0044-0045).
As to claim 2, Gumbercht discloses the reduced size of the electrode gap approximately equal to 1 to 5 nm, or 1 to 2 nanometer, including example of 1.5 nm (paragraph 0018, 0052).
As to claim 3, Gumbercht wherein the portions of the nanoelectrode (10, 12) that are plated include end faces of the electrode that are exposed within the nanopore or nanochannel (Fig 1).
As to claim 10, Gumbercht discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a first electrode member (10) and a second electrode member (12) having a first distance therebetween (Fig 1-Fig 2, paragraph 0039-0042);
forming a nanopore (28) or nanochannel (14) with a portion of the electrode members exposed
	plating at least a portion of the electrode members (10, 12) to provide an electrode gap less than a the first distance (Fig 1-2, paragraph 0044-0045, 0052).
As to claim 11, , Gumbercht discloses plating provides electrode gap approximately equal to 1 to 5 nm, or 1 to 2 nanometer, including example of 1.5 nm (paragraph 0018, 0052, within applicant’s range of about 0.3 nm to about 2 nm).
	As to claim 12, Gumbercht discloses plating at least a portion of the electrode members (10, 12) comprises plating end surfaces of the electrode members (10, 12) that are exposed within the nanopore (28) or nanochannel (14) (See Fig 1-2, paragraph 00-44-0050).
As to claim 15, Gumbercht discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
	forming a first electrode member (10) and a second electrode member (12) on a substrate (18) having a first distance therebetween (Fig 2-3, paragraph 0042-0053);
	forming nanopore (28) or nanochannel (14) structure through and orthogonal to the substrate (18), with a portion of the electrode members (10, 12) exposed in the nanopore or nanochannel (Fig 2-3, paragraph 0042-0053);
	plating at least a portion of the electrode members (10, 12) exposed in the nanopore (28) or nanochannel (14) to provide an electrode gap in the nanopore or nanochannel less than the first distance (See Fig 2-3, paragraph 0042-0043).
As to claim 16, Gumbercht discloses plating provide the electrode gap approximately equal to 1 to 5 nm, or 1 to 2 nanometer, including example of 1.5 nm (paragraph 0018, 0052, within applicant’s range of about 0.3 nm to about 2 nm).
	As to claim 17, Gumbercht discloses plating at least a portion of the electrode members (10, 12) comprises plating end surface of the electrode members that are exposed within the nanopore or nanochannel (paragraph 0044-0045).

7.	Claims 1, 3, 5-6, 10, 12, 15, 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Peng et al. (US 2014/0312002 A1).
As to claim 1, Peng  discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a nanopore or nanochannel structure (Fig 1B, 1C, Fig 10A);
forming a nanoelectrode (102 left hand side and 102 right hand side) having an electrode gap exposed with the nanopore or nanochannel (Fig 1b, 1C, Fig 10A, paragraph 0042-0049);
plating at least portions of the nanoelectrode (102 left hand side and 102 right hand side) with a plating material to reduce a size of the electrode gap (Fig 10A-10B, paragraph 0049).
As to claim 3, Peng wherein the portions of the nanoelectrode (102) that are plated include end faces of the electrode that are exposed within the nanopore or nanochannel (Fig 10A-10B, paragraph 0049).
As to claim 5, Peng discloses lithography patterning the nanochannel in a resistor layer (102) and an insulator substrate (101) (See paragraph 0042-0045, Fig 9A); forming the nanoelectrode (102 left and right hand side) includes forming a tunneling electrode in the nanochannel (Fig 9A-9B, Fig 10A-10B, paragraph 0042-0045, 0046-0049).
As to claim 6, Peng discloses the lithography includes at least one of e-beam lithography (paragraph 0043, 0044, 0045
As to claim 10, Peng discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a first electrode member (102 left hand side) and a second electrode member (102 right hand side) having a first distance therebetween (Fig 1B, Fig 10A; paragraph 0040-0042);
forming a nanopore (106) or nanochannel with a portion of the electrode members exposed
	plating at least a portion of the electrode members (102) to provide an electrode gap less than a the first distance (Fig 1B-1C, Fig 10A-10B; paragraph 0048-0049).
	As to claim 12, Pang discloses plating at least a portion of the electrode members (102) comprises plating end surfaces of the electrode members (102) that are exposed within the nanopore (106) or nanochannel (106) (See Fig 10A-10B, paragraph 0048-0049).
As to claim 15, Pang discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
	forming a first electrode member (102 left hand side) and a second electrode member (102 right hand side) on a substrate (101) having a first distance therebetween (Fig 1B, 10A, paragraph 0040-0046);
	forming nanopore (106) or nanochannel (106) structure through and orthogonal to the substrate (1014), with a portion of the electrode members (102) exposed in the nanopore or nanochannel (Fig 1B, 10A, paragraph );
	plating at least a portion of the electrode members (102) exposed in the nanopore (106) or nanochannel (106) to provide an electrode gap in the nanopore or nanochannel less than the first distance (See Fig 10B; paragraph 0049*0050).
	As to claim 17, Pang discloses plating at least a portion of the electrode members (102) comprises plating end surface of the electrode members that are exposed within the nanopore or nanochannel (paragraph 0049, Fig 10A-10B).

8.	Claims 1, 3-4, 10, 12-14, 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 10,712,334 B2)
As to claim 1, Choi  discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a nanopore or nanochannel structure (Fig 2(a)-2(f); Fig 3(a)-3(b))
forming a nanoelectrode having an electrode gap exposed with the nanopore or nanochannel (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10);
plating at least portions of the nanoelectrode with a plating material to reduce a size of the electrode gap (Fig (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10 lines 65).
As to claim 3, Choi discloses wherein the portions of the nanoelectrode that are plated include end faces of the electrode that are exposed within the nanopore or nanochannel ((Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10).
As to claim 4, Choi discloses the portions of the nanoelectrode are plated include top surface of the nanoelectrode arranged perpendicular to the end surface (Fig 3a, col. 10 lines 45 to col. 11 line 30_
As to claim 10, Choi discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a first electrode member and a second electrode member having a first distance therebetween (Fig 2(a)-2(f); Fig 3(a)-3(b));
forming a nanopore or nanochannel (i.e. nanogap) with a portion of the electrode members exposed (Fig 2(a)-2(f); Fig 3(a)-3(b));
	plating at least a portion of the electrode members (102) to provide an electrode gap less than a the first distance (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10 lines 65).
	As to claim 12, Choi discloses plating at least a portion of the electrode members comprises plating end surfaces of the electrode members that are exposed within the nanopore or nanochannel  (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10 lines 65).
	As to claim 13, Choi discloses plating at least a portion of the electrode member comprises plating ends surface and top surfaces of the electrode members that are exposed within the nanopore or nanochannel (See Fig 3A-3b; col. 10 line 65 to col. 11 lines 35, Fig 4d, col. 11 lines 55 to col. 12 lines 50).
	As to claim 14, Choi discloses plating at least a portion of the electrode members comprises plating top surfaces of the electrode members that are exposed within the nanopore or nanochannel (See Fig 3A-3b; col. 10 line 65 to col. 11 lines 35, Fig 4d, col. 11 lines 55 to col. 12 lines 50).

As to claim 15, Choi discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
	forming a first electrode member and a second electrode member on a substrate having a first distance therebetween (Fig 2(a)-2(f); Fig 3(a)-3(b)); 
	forming nanopore (i.e. nanogap) or nanochannel structure through and orthogonal to the substrate (Si or SiO2 substrate), with a portion of the electrode members (102) exposed in the nanopore or nanochannel (col. 10 lines 20-65);
	plating at least a portion of the electrode members exposed in the nanopore or nanochannel to provide an electrode gap in the nanopore or nanochannel less than the first distance (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).
	As to claim 17, Choi discloses plating at least a portion of the electrode members comprises plating end surface of the electrode members that are exposed within the nanopore or nanochannel ((Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).
	As to claim 18, Choi discloses plating at least a portion of the electrode members comprises plating end surfaces and top surface of the electrode member that are exposed within the nanopore or nanochannel (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).
As to claim 19, Choi discloses plating at least a portion of the electrode members comprises plating top surface of the electrode member that are exposed within the nanopore or nanochannel (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2014/0312002 A1)) as applied to claims 1, 3, 5-6, 10, 12, 15, 17  above, and further in view of Shim et al. (US 2014/0045270 A1).
	As to claim 9, Peng fails to disclose or suggest forming the tunnel electrode in the nanochannel includes a Chromium (Cr) liftoff process following by stripping a resistive layer.  However, Peng clearly teaches forming tunnel electrode in the nanochannel includes a liftoff process following by stripping (i.e. dissolving e-beam resist layer 122) (See paragraph 0045, Fig 9A-9C, 0049, 0060).  Shim teaches suggest forming the tunnel electrode in the nanochannel includes a Chromium (Cr) liftoff process (paragraph 0065-0066, 0086, 0110, 0112).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Peng in view of Shim by forming the tunnel electrode in the nanochannel includes a Chromium (Cr) liftoff process because equivalent and substitution of one for another would produce an expected result.
Allowable Subject Matter
12.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose or suggest forming a pair of contact pad openings for DNA channeling by lithography and etching into the insulator substrate; filling the contact pad openings with contact pad material to form contact pads; forming the nanopore or nanochannel structure includes lithography patterning a DNA channel between the contact pads; depositing an insulator material over the contact pads and DNA channel; forming the nanopore or nanochannel structure with the electrode gap exposed within the nanopore or nanochannel; and depositing a sealing layer over the nanopore or nanochannel..
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713